EXHIBIT 10.1

 

 

This Agreement was provided for review on November 12, 2008. Mr. Morgan has 21
days from such date to consider this Agreement, to discuss it with an attorney
if he chooses and to decide whether to sign this Agreement. If he signs and
returns this Agreement, it will bind both Mr. Morgan and Occidental unless Mr.
Morgan revokes it as provided in Paragraph 13.

 

THIS AGREEMENT (this “Agreement”), is entered into as of the Effective Date (as
defined in Paragraph 1), by and between Occidental Petroleum Corporation, a
Delaware corporation (“Occidental”), and John W. Morgan (“Mr. Morgan”), based
upon the following:

 

A.

Mr. Morgan has been employed as a full-time employee of Occidental or its
affiliates since May 14, 1984; and

 

B.

The parties desire to provide for Mr. Morgan’s retirement from employment.

In consideration of the mutual promises contained in this Agreement, the parties
agree as follows:

1.

Effective Date of Agreement: This Agreement will take effect at 12:00 a.m. on
the eighth day after Mr. Morgan signs this Agreement (the “Effective Date”),
unless Mr. Morgan revokes it as provided in Paragraph 13. If this Agreement does
not take effect, Mr. Morgan’s employment will end on the Retirement Date and he
will not receive any Retirement Payments.

2.

Retirement and Retirement Date: Mr. Morgan’s employment by Occidental will end
at 11:59 p.m. on December 31, 2008 (“Retirement Date”).

3.

Retirement Payments: If this Agreement becomes effective as provided in
Paragraphs 1 and 13, Occidental shall provide Mr. Morgan with payments
(“Retirement Pay”) as set forth in this Paragraph 3:

 

(a)

Mr. Morgan will receive Retirement Pay under Paragraph 3(b) for the period that
begins at 12:00 a.m. on January 1, 2009 and concludes at 11:59 p.m. on December
31, 2009 (“Retirement Pay Period”).

 

(b)

Mr. Morgan’s Retirement Pay will be the periodic amount of twenty-one thousand
eight hundred seventy-five dollars ($21,875.00), reduced by appropriate
deductions for applicable taxes and any medical and dental coverage. Mr.
Morgan’s Retirement Pay will be paid to Mr. Morgan semi-monthly, by using his
choice of direct deposit or by check mailed to the address on file or to another
address that he identifies pursuant to Paragraph 17.

 

(c)

Notwithstanding his retirement, pursuant to the terms of the Executive Incentive
Compensation Plan, Mr. Morgan will be paid the amount that he is eligible to
receive under his 2008 Executive Incentive Compensation Plan Award. Payment will
be made as required by such Plan no later than March 15, 2009.

 

(d)

In recognition of the forfeiture of Performance Stock Awards (“PSAs”), Total
Stockholder Return Incentive Awards (“TSRIs”), Performance-Based Restricted
Stock Units (“PRSUs”) and Return on Equity Awards (“ROEIs”) (collectively,
“Forfeited

 

 

Page 1 of 13



 

 

 

Awards”) as provided in the applicable award agreement as a result of Mr.
Morgan’s retirement and as detailed in Attachment A to this Agreement, Mr.
Morgan will receive as Retirement Pay with respect to each such award the
payments, subject to withholding for applicable taxes, described in clauses (i),
(ii), (iii), (iv) and (v) below, which payments shall be made in the same year
as the payments of such Forfeited Awards otherwise would have been made:

 

(i)

a cash payment in February 2010 and 2011, with respect to the forfeited PSAs
that would have been paid in each of those years. Payment in each case shall be
made as promptly as practicable on or after February 1 of each such year, at
approximately the same time as payment of the corresponding Forfeited Award
would have been made following certification in February by the Executive
Compensation and Human Resources Committee (the “Committee”) of the performance
level achieved by Occidental with respect to such PSA, but in no case before the
date of such certification or later than December 31 of the applicable year.

 

 

Each such cash payment will equal:

 

the product of:

 

(1)

the forfeited portion of the PSA that would otherwise have been paid in the
relevant year, and

 

(2)

the payout percentage certified by the Committee for the Forfeited Award; and

 

(3)

the closing price on the date such Forfeited Awards would have vested of one
share of Occidental’s common stock, $0.20 par value (“Common Stock”).

 

(ii)

a cash payment in July 2009, with respect to the forfeited PRSU that would have
been paid in that year. Payment shall be made as promptly as practicable on or
after July 1, 2009, at approximately the same time as payment of the
corresponding Forfeited Award would have been made following certification in
July by the Committee of the performance level achieved by Occidental with
respect to such PRSU, but in no case before the date of such certification or
later than December 31, 2009.

 

 

Each such cash payment will equal:

 

the product of:

 

(1)

the forfeited portion of the PRSU that would otherwise have been paid in 2009,
and

 

(2)

the payout percentage certified by the Committee for the Forfeited Award, and

 

(3)

the closing price on the date such Forfeited Awards would have vested of one
share of the Common Stock.

 

 

Page 2 of 13



 

 

(iii)

a cash payment in July 2010 and 2011, with respect to the forfeited ROEIs that
would have been paid in each of those years. Payment in each case shall be made
as promptly as practicable on or after July 1 of each such year, at
approximately the same time as payment of the corresponding Forfeited Award
would have been made following certification in July by the Committee of the
performance level achieved by Occidental with respect to such ROEI, but in no
case before the date of such certification or later than December 31 of the
applicable year.

 

 

Each such cash payment will equal:

 

the product of:

 

(1)

the forfeited value of the ROEIs that would otherwise have been paid in the
relevant year, and

 

(2)

the payout percentage certified by the Committee for the Forfeited Award

 

(iv)

a cash payment in July 2011 and 2012, with respect to the forfeited TSRIs that
would have been paid in each of those years. Payment in each case shall be made
as promptly as practicable on or after July 1 of each such year, at
approximately the same time as payment of the corresponding Forfeited Award
would have been made following certification in July by the Committee of the
performance level achieved by Occidental with respect to such TSRI, but in no
case before the date of such certification or later than December 31 of the
applicable year.

 

 

Each such cash payment will equal:

 

the product of:

 

(1)

the forfeited portion of the TSRI that would otherwise have been paid in the
relevant year, and

 

(2)

the payout percentage certified by the Committee for the Forfeited Award, and

 

(3)

the closing price on the date such Forfeited Awards would have vested of one
share of the Common Stock.

 

(v)

a cash payment in January, April, July and October of 2009, 2010 and 2011 and
January, April and July of 2012 with respect to the dividend equivalents that
would have been paid with respect to the Forfeited Awards in each of those
years. Payment in each case shall be made as promptly as practicable on or after
January 1, April 1, July 1 and October 1 of each such year, at approximately the
same time as payment of the dividend equivalents with respect to the
corresponding Forfeited Award would have been made, but in no case later than
December 31 of the applicable year.

 

 

Page 3 of 13



 

 

(e)

If Mr. Morgan is a “specified employee” as defined by Section 409A of the U.S.
Internal Revenue Code and the regulations promulgated thereunder, payment of his
Retirement Pay under Paragraph 3(b) will not begin until the seventh month that
begins after his Retirement Date. Mr. Morgan’s first installment payment will
include a lump sum payment for the portion of the Retirement Pay that would have
been paid through the date of such payment had Mr. Morgan not been a specified
employee. The determination of whether Mr. Morgan is a specified employee shall
be made pursuant to the rules adopted by Occidental’s Board of Directors.

 

(f)

Should Mr. Morgan die during the Retirement Pay Period, the payments
contemplated by this Paragraph 3 will continue for the benefit of his heirs
through the entire Retirement Pay Period and will be made at the times specified
in this Paragraph.

 

(g)

During the Retirement Pay Period Mr. Morgan will be reasonably available as
necessary, at no additional cost to Occidental, to assure a smooth transition,
or assist in matters relating to projects or events occurring while Mr. Morgan
was employed by Occidental; provided, however, Occidental will reimburse Mr.
Morgan for the travel and other expenses incurred by him in connection with
providing such assistance. Occidental will not request Mr. Morgan to provide
services in excess of 375 hours per year except pursuant to an agreement between
the parties reasonably acceptable to each. No such agreement is contemplated at
present.

4.

Medical and Dental Benefits: Any benefits provided pursuant to this Paragraph 4
will be subject to the terms and conditions governing the applicable medical,
dental or retiree medical benefit plan, including, without limitation, the right
of Occidental to modify, amend, change or terminate such plan.

 

(a)

Medical Coverage: Provided Mr. Morgan is enrolled on the Retirement Date in the
Aetna medical plan, Mr. Morgan and any of Mr. Morgan’s eligible dependents who
also are enrolled on the Retirement Date, for the period that commences at 12:00
a.m. on January 1, 2009, and ends at midnight on December 31, 2009 (the “Medical
Coverage Period”) will continue to participate in such Aetna plan at the active
participant rate, but on an after-tax basis, for the same individual or
dependent coverage, whichever applies to Mr. Morgan’s situation, currently in
effect or as changed in the future for active participants.

 

(b)

Dental Coverage: Provided that Mr. Morgan is a participant in the Aetna dental
plan on the Retirement Date, Mr. Morgan and any enrolled dependents may continue
to participate during the Medical Coverage Period at the active participant
rate, but on an after-tax basis, currently in effect or as changed in the future
for all plan participants. After the Medical Coverage Period, Mr. Morgan will be
eligible for Consolidated Omnibus Budget Reconciliation Act (“COBRA”) coverage,
at Mr. Morgan's sole expense, for the period established by COBRA.

 

(c)

Retiree Medical Coverage: On the last day of the Medical Coverage Period,
retiree medical coverage will be provided to Mr. Morgan under the Occidental
medical plan in effect at the time his retiree medical election takes effect.
Immediately prior to commencing retiree medical coverage under the Occidental
medical plan, Mr. Morgan must be enrolled in an Occidental-sponsored medical
plan or covered under another group medical plan.

 

 

Page 4 of 13



 

5.

Other Benefit Plans and Programs: Except as expressly provided in Paragraph 4
and this Paragraph 5, commencing the first day after Mr. Morgan's Retirement
Date, Mr. Morgan will not be eligible to participate in any employee benefit or
compensation plans or programs offered by Occidental. Any benefits or
compensation will be subject to the terms and conditions governing the
applicable benefit or compensation plan, including, without limitation, the
right of Occidental to modify, amend, change or terminate such plan.

 

(a)

Occidental Savings Plan (401(k)) and Retirement Plan: After Mr. Morgan's
Retirement Date: (i) Mr. Morgan will be eligible to receive distributions or
make withdrawals from the Occidental Savings Plan (401(k)) and Occidental
Retirement Plan in accordance with the terms of such plans, and; (ii) Mr. Morgan
will not be eligible to make or receive contributions to such plans.

 

(b)

Deferred Compensation Plans, Deferred Stock Programs and Supplemental Retirement
Plans (“Deferral Arrangements”): If Mr. Morgan is a participant in any of the
Deferral Arrangements; Mr. Morgan will receive distributions according to the
provisions of the applicable Deferral Arrangement. Mr. Morgan will not be
eligible to make or receive further contributions to such Deferral Arrangements.
In accordance with the provisions of the applicable Deferral Arrangements, if
Mr. Morgan has been designated as a “specified employee” as defined by Section
409A of the U.S. Internal Revenue Code and the regulations promulgated
thereunder, and pursuant to rules adopted by Occidental’s Board of Directors in
accordance with the requirements of Section 409A, Mr. Morgan may not receive
certain distributions from Deferral Arrangements within six months of Mr.
Morgan's Retirement Date.

 

(c)

Health Savings Account (“HSA”): If Mr. Morgan participates in a high deductible
health plan and Mr. Morgan also elects to contribute to an HSA, Occidental
contributions and automatic payroll deductions for Mr. Morgan's HSA will cease
as of Mr. Morgan's Retirement Date. After Mr. Morgan's Retirement Date, he may
contribute directly to his HSA provider.

 

(d)

Flexible Spending Account (“FSA”): If Mr. Morgan contributes to either the
Health Care Spending Account FSA or the Dependent Care Spending Account FSA, or
both, Mr. Morgan's automatic pre-tax payroll contributions will cease as of his
Retirement Date. Eligible expenses incurred through Mr. Morgan's Retirement Date
up to the balance in his account with respect to dependent care expenses and up
to the amount he elected for the year for eligible health care expenses may be
submitted for reimbursement. After Mr. Morgan's Retirement Date, he will be
eligible to continue participation in the FSA through COBRA coverage, on an
after-tax basis, for the period established by COBRA.

 

(e)

Stock and Incentive Awards: The vesting, forfeiture and right to exercise or
receive any outstanding stock options, stock appreciation rights, restricted
stock unit awards, return on equity incentive awards, total shareholder return
incentive awards, performance stock awards, long-term incentive awards and other
awards measured by reference to the stock of Occidental or Occidental’s
financial performance (collectively, “incentive awards”) held by Mr. Morgan on
Mr. Morgan's Retirement Date will be governed by the terms and conditions of Mr.
Morgan's outstanding incentive awards.

 

 

Page 5 of 13



 

 

(f)

Life Insurance. Life insurance coverage after Mr. Morgan’s Retirement Date will
be governed by the terms and conditions of the Senior Executive Survivor Benefit
Plan and the Senior Executive Supplemental Life Insurance Plan.

 

(g)

No Other Retirement Benefits: Notwithstanding anything in this Agreement to the
contrary, Mr. Morgan hereby acknowledges and agrees that this Agreement is in
lieu of and automatically disqualifies Mr. Morgan from participating in all
plans, programs or arrangements of separation, severance, termination or pay
continuation announced or maintained heretofore or hereafter by or on behalf of
Occidental, except as expressly provided in this Agreement. In the event
payments made under this Agreement are substitutes for payments under any other
plan, program, or arrangement that constitute deferred compensation under
Section 409A of the U.S. Internal Revenue Code, the applicable payment terms of
this Agreement have been made consistent with the payment provisions of such
other plan, program, or agreement to the extent required by Section 409A.

6.

Confidential Information: Mr. Morgan agrees that he will continue to comply
after his Retirement Date with any existing agreement with or for the benefit of
Occidental or any of its affiliates or between Occidental or any of its
affiliates and any third party for the benefit of the third party regarding
confidential or proprietary information, including trade secrets and patents.
Additionally, except as permitted by law, Mr. Morgan agrees that he will not
divulge to any person, business, firm, corporation or government entity, nor use
to the detriment of Occidental, or any of its subsidiaries and affiliates, nor
use in any business, venture, or any organization of any kind, or in any process
of manufacture, production or mining, at any time during the term of this
Agreement or anytime thereafter:

 

(a)

Any trade secrets of Occidental or any of its affiliates in any form, including,
without limitation, all graphic material, forms, documents, data and
information; and

 

(b)

Any confidential information of Occidental or its affiliates in any form,
including, without limitation, inventions, discoveries, improvements, methods,
technology, business plans, environmental plans, procedures and practices,
enterprises, manufacturing information, purchasing information, negotiations
with any third parties, plant design or operation, financial results, medical
records or information, or any other confidential information of Occidental or
its affiliates affecting or concerning any aspect of the business or operations
of Occidental or its affiliates or any of its or their directors, officers or
employees, developed, acquired, used by, disclosed to or discovered by Mr.
Morgan during his employment by Occidental.

7.

Return of Property: Mr. Morgan agrees to return to Occidental on or before the
Retirement Date, all originals, copies, and all electronic or digitally created
or stored originals and copies of Occidental’s and its affiliates’ property in
Mr. Morgan's possession or under Mr. Morgan's control, including, without
limitation all Occidental keys, security passes, directories, policies,
procedures, manuals, reports, organization charts, documents, records and files,
including without limitation all information of the type described in Paragraphs
6(a) and (b). Notwithstanding the other provisions of this Paragraph 7, for the
convenience of Occidental in facilitating the transition contemplated by
Paragraph 3(g), Mr. Morgan shall keep the laptop, cellular phone and Blackberry
issued to him by Occidental and currently in his possession, including the
email, internet and telephone services associated with such devices for the
duration of the Retirement Pay Period. At the end of the Retirement Pay Period,
Mr. Morgan shall be permitted to keep such laptop, cellular phone and
Blackberry; provided that he

 

 

Page 6 of 13



 

 

arranges to permanently delete all confidential information and licensed
software contained on such devices before the end of Retirement Pay Period and
provided further that if Mr. Morgan has been designated as a “specified
employee” as defined by Section 409A of the U.S. Internal Revenue Code and the
regulations promulgated thereunder, and pursuant to rules adopted by
Occidental’s Board of Directors in accordance with the requirements of Section
409A, the parties will treat the transfer of such devices (and the payment of
the related services) as being subject to the exception in regulation section
1.409A-1(b)(9)(v)(D) (or any successor provision), to the extent that the
transfer of such devices (or the payment of the related services) is taxable to
him.

8.

Non-Disparagement: Except as permitted by law, Mr. Morgan will not make any
derogatory, defamatory or negative statement about Occidental or any of its
affiliates, officers, directors, or employees, including to the press,
electronic media, to any part of the investment community, or to any person
connected with, employed by or having a relationship to any of them.

9.

Waiver and Release: Mr. Morgan absolutely and forever releases and discharges
Occidental and its past and present parent entities, subsidiaries and affiliated
entities and each of their shareholders, officers, directors, employees,
insurance carriers, predecessors and successors, assigns, agents, attorneys,
representatives, heirs, benefit plans, and administrators (referred to
collectively as “Occidental Releasees”) and each of them from all his claims for
relief, causes of action, liabilities, debts, liens, expenses, damages,
judgments, attorneys’ fees and costs of whatever kind or nature whatsoever,
whether arising in law or equity, whether currently known or unknown, or later
discovered by him, that he has, may have or claims to have against Occidental
Releasees, individually or collectively, arising out of, relating to, or
resulting from any acts or omissions occurring prior to the execution of this
Agreement, including without limitation, such acts or omissions arising out of,
relating to or resulting from his employment, termination of employment or any
compensation, benefits or any other terms or conditions of that employment with
Occidental or its past and present parent entities, subsidiaries and affiliated
entities (referred to collectively as “Released Claims”). Mr. Morgan represents
that he is unaware of any workers’ compensation claim brought on his behalf or
any facts on which such a claim could be brought.

 

(a)

Mr. Morgan's Released Claims include but are not limited to all claims arising
out of any express or implied agreement, or any California, Texas, New York or
other state, municipal, local, Federal or foreign constitution, statute,
regulation or ordinance, order, public policy or common law, examples of which
include, without limitation: Title VII of the Civil Rights Act of 1964; Civil
Rights Act of 1991; Civil Rights Act of 1866; Equal Pay Act; Age Discrimination
in Employment Act of 1967; Employee Retirement Income Security Act of 1974;
Americans with Disabilities Act; Family and Medical Leave Act of 1993; United
States Executive Orders 11246 and 11375; Regulations of the Office of Federal
Contract Compliance Program; Rehabilitation Act of 1973; Worker Adjustment
Retraining and Notification Act; New York Human Rights Laws; Texas Commission on
Human Rights Act; Texas Labor Code Section 21.001 et seq.; California Government
Code Section 12900 et seq.; all provisions of the California Labor Code; Orders
of the California Industrial Welfare Commission; and all of the foregoing as
they may have been amended.

 

(b)

Mr. Morgan's Released Claims do not include obligations created by this
Agreement or any existing rights to indemnity pursuant to statute, contractual
indemnity, or By-law provisions of Occidental or any of its parent entities,
subsidiaries and affiliated entities.

 

 

Page 7 of 13



 

10.

Laws With Respect to Releases: There are laws that may invalidate releases of
claims that are unknown to the releasing party. By signing this Agreement, Mr.
Morgan agrees to waive any protection to which he may otherwise be entitled
against any Occidental Releasees by virtue of any such law. In particular, and
not by way of limitation, Mr. Morgan represents and acknowledges that he is
familiar with Section 1542 of the California Civil Code, which provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Mr. Morgan waives and relinquishes any rights and/or benefits that he has or may
have against Occidental Releasees individually and collectively under Section
1542 of the California Civil Code, or any similar applicable statute to the full
extent permitted by law.

11.

Entire Agreement: This Agreement, together with the agreements referred to in
Paragraph 6 and Attachment A to this Agreement, contain the entire agreement and
understanding between the parties concerning the subject matter of this
Agreement. Each party represents to the other that this Agreement is executed
without reliance on any inducement or representation by anyone except as stated
in this Agreement. This Agreement can only be modified by a writing, signed by
Mr. Morgan and Occidental.

12.

Dispute Resolution: Any claim or controversy that arises between Mr. Morgan and
Occidental or any of its affiliates shall be decided exclusively by final and
binding arbitration, including without limitation, any claims arising out of or
relating to the interpretation, enforcement, alleged breach, or the subject
matters of this Agreement, claims by Mr. Morgan against any Occidental
Releasees, and to the full extent permitted by law, any claims arising out of
local, state, federal and foreign common law, statutes and ordinances. In
exchange for the benefits of mutual and binding arbitration, Mr. Morgan and
Occidental are waiving the right to bring a claim against the other in a court
that would be tried before a judge or jury. Mr. Morgan and Occidental retain
whatever rights to injunctive relief that may be available under applicable
laws. Notwithstanding the foregoing, any dispute or claim in connection with the
receipt of benefits under any Occidental or Occidental-sponsored benefit plans
shall be governed exclusively by the claims procedures under the applicable
plan.

 

The arbitration will be conducted by a single arbitrator, in California in
accordance with the procedures required by the law of such state, and to the
extent not inconsistent with applicable law, the following will govern
arbitration hereunder:

 

(a)

Commencing Arbitration: The National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) will apply. The party
seeking arbitration will provide written notice, respectively, to the General
Counsel of Occidental or to Mr. Morgan stating the issues to be arbitrated and a
summary of the facts on which the claims are based. The parties will attempt to
select a mutually acceptable arbitrator within 21 days after receipt of the
written notice. If they are unable to agree, the arbitrator will be selected
from a list of nine potential arbitrators recommended by AAA at the request of
either party. The arbitrator will be an attorney with experience in the
employment field or a retired judge.

 

(b)

Power of the Arbitrator: The arbitrator may award any form of remedy or relief
(including injunctive relief) that would otherwise be available in court. Any
award

 

 

Page 8 of 13



 

 

 

pursuant to said arbitration shall be accompanied by a written opinion of the
arbitrator setting forth the reasons for the award. The award rendered by the
arbitrator shall be conclusive and binding upon the parties hereto, and judgment
upon the award may be entered, and enforcement may be sought in, any court of
competent jurisdiction.

 

(c)

Expense of Arbitration: To the extent required under applicable law, Mr.
Morgan’s responsibility for payment of the neutral arbitrator’s fees and
expenses shall be limited to an amount equal to the filing fee that would be
required for a state trial court action and Occidental shall pay all remaining
fees and expenses of the arbitrator. Unless otherwise required under applicable
law, the expenses of the arbitrator (including compensation) shall be borne
equally by the parties and each party shall pay its own expenses of arbitration.
Any controversy regarding the payment of fees and expenses under this
arbitration provision shall be decided by the arbitrator. Payment of any fees or
expenses by Occidental that is required under this Paragraph 12(c) and that is
not exempt from Section 409A of the U.S. Internal Revenue Code shall comply with
Section 409A’s requirements for reimbursement or in-kind benefit plans, as set
forth in regulation section 1.409A-3(i)(1)(iv) (or any successor provision). For
purposes of satisfying such requirements under Section 409A, the following rules
shall apply but only to the extent that the payment under this Paragraph 12(c)
is subject to Section 409A, (i) any payment by Occidental that is otherwise
required by Paragraph 12(c) shall be made during the period not longer than Mr.
Morgan’s lifetime plus 20 years, (ii) the amount of payments made during one
taxable year of Mr. Morgan shall not affect the amount of such payments in any
other taxable year; (iii) a payment shall be made by the last day of Mr.
Morgan’s taxable year following the taxable year in which the expense was
incurred and (iv) Mr. Morgan’s right to payments by Occidental under this
Paragraph 12(c) shall not be subject to liquidation or exchange for any other
benefit.

13.

Acknowledgment With Respect to Releases/Effective Date: Mr. Morgan acknowledges
and agrees that the releases given above include a waiver and release of any and
all claims that he has or may have against Occidental and Occidental Releasees,
individually and collectively, including, without limitation, any and all claims
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§621 et seq. The waivers and releases above are given only in exchange for
consideration (something of value) in addition to anything of value to which Mr.
Morgan is otherwise already entitled. The waiver and releases set forth above do
not waive rights or claims that may arise after the date on which Mr. Morgan
signs this Agreement. Mr. Morgan acknowledges that:

 

(a)

Mr. Morgan has carefully read and fully understands all of the terms and
provisions of this Agreement;

 

(b)

This Agreement is written in a manner calculated to be and is understood by Mr.
Morgan;

 

(c)

Mr. Morgan knowingly and voluntarily waives and releases his rights and claims
and agrees to all of the terms and provisions of this Agreement;

 

(d)

Mr. Morgan knowingly and voluntarily intends to be legally bound by all of the
terms and provisions of this Agreement;

 

(e)

Mr. Morgan was previously advised, and is hereby advised in writing to consult
with an attorney of his choice before executing this Agreement;

 

 

Page 9 of 13



 

 

(f)

Mr. Morgan has a full 21 days from the date he is presented with this Agreement
to consider whether or not to sign this Agreement; and

 

(g)

To the extent Mr. Morgan executes this Agreement before the expiration of the
21-day period, he does so knowingly and voluntarily.

 

Mr. Morgan has the right to cancel and revoke this Agreement during the seven
calendar days following the day on which he executes this Agreement as evidenced
by the date beneath his signature. This Agreement shall not become effective,
and no money or other consideration shall be paid hereunder, and no other
Occidental duty hereunder will arise until the expiration of such seven-day
period. In order to revoke this Agreement, Mr. Morgan must deliver to Linda
Peterson, prior to the expiration of said seven-day period, a written notice of
cancellation. In accordance with Paragraph 1, this Agreement shall take effect
at 12:00 a.m. on the eighth day after Mr. Morgan signs this Agreement, provided
he has not revoked the Agreement.

14.

Severability: If any part of this Agreement, with the exception of Paragraphs 2,
3, 4, 5, 9, 10 and 13, is held by any tribunal of appropriate jurisdiction to be
invalid or unenforceable, that part shall be stricken from this Agreement and
all other terms of this Agreement shall remain in full force and effect to the
full extent permitted by law. Paragraphs 2, 3, 4, 5, 9, 10 and 13 are the
essence of this Agreement and should any part of these paragraphs be deemed
invalid or unenforceable, this Agreement shall be null and void and any
consideration received under this Agreement shall be returned to Occidental.

15.

Successors: This Agreement shall be binding upon Mr. Morgan, his heirs,
executors and assigns and upon Occidental, and all of its successors and
assigns.

16.

Governing Law/Compliance with Law: This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, without
giving effect to any choice of law rules or principles thereof, and shall be
construed according to its ordinary meaning and not for or against either party.
Notwithstanding the foregoing, this Agreement shall be interpreted in accordance
with all applicable requirements of U.S. Internal Revenue Code Section 409A and
the regulations or guidance issued with regard thereto, and any distribution,
acceleration or election feature of this Agreement subject to Section 409A that
could result in the early inclusion in gross income shall be deemed restricted
or limited to the extent necessary to avoid such result.

17.

Address for Communications: Mr. Morgan shall keep Occidental informed of (i) Mr.
Morgan's official residence address for purposes of communications pursuant to
this Agreement and under benefit plans and (ii) Mr. Morgan's designated bank
account if he chooses to receive payments pursuant to this Agreement through
direct deposit. Mr. Morgan's current designated address is:

18.

No Admission of Liability: This Agreement does not constitute an admission by
any party hereto of wrongdoing or liability and it shall not be construed as
such.

19.

No Attorneys’ Fees or Costs: Each party to this Agreement shall bear its own
attorney fees and costs of any kind incurred in connection with the negotiation,
review and finalization of this Agreement.

 

 

Page 10 of 13



 

20.

Return of Incorrect Payments: If Mr. Morgan receives Retirement Pay, benefit
award amounts (in cash or equity), distributions of deferred amounts or other
property from Occidental or its affiliates to which Mr. Morgan is not entitled
hereunder or which otherwise should have been withheld for taxes or otherwise,
then, and in such event, Mr. Morgan shall hold such Retirement Pay, benefit
award amounts, distributions or other property in trust for the benefit of, and
shall immediately pay over or deliver such property to, Occidental.

21.

Indemnification. To provide Mr. Morgan with specific contractual assurance that
the indemnification protection provided by the By-Laws of Occidental will be
available to Mr. Morgan after his Retirement Date (regardless of, among other
things, any amendment to or revocation of such By-Laws or any change in the
composition of Occidental’s Board of Directors or any acquisition transaction
relating to Occidental), Occidental agrees to the indemnification of and the
advancing of expenses to Mr. Morgan on the same terms and conditions as set
forth in the form of Indemnification Agreement approved by Occidental’s
Stockholders at the 1987 Annual Meeting of Stockholders, which terms and
conditions are incorporated herein by reference, and, to the extent insurance is
maintained, to provide for the continued coverage of Mr. Morgan under
Occidental’s directors’ and officers’ liability insurance policies.
Notwithstanding the foregoing, to the extent any indemnification payment is
subject to Section 409A of the U.S. Internal Revenue Code, it shall comply with
such requirements, including Section 409A’s requirements for reimbursement or
in-kind benefit plans, as set forth in regulation section 1.409A-3(i)(1)(iv) (or
any successor provision). For purposes of satisfying such requirements, the
rules set forth in Paragraph 12(c) shall apply

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date set forth below.

 

OCCIDENTAL PETROLEUM CORPORATION

 

By:

/s/ RAY R. IRANI

 

 

By:

/s/ JOHN W. MORGAN

 

 

John W. Morgan

 

Date:

Nov. 12, 2008

 

 

Page 11 of 13



 

Attachment A

Forfeited Awards

John W. Morgan

Termination Date: 01/01/09

 

 

Performance Stock Awards

Grant Year

Target Share Units

No. of Days Elapsed as of Termination Date

Days in Performance Period

Prorated Target Share Units

(Rounded to nearest share)

Forfeited Share Units

(Payable in $)

Certification Date

2006

9,860

1,096

1,461

7,397

2,463

January 2010

2007

8,064

731

1,461

4,035

4,029

January 2011

 

Return on Equity Incentive Awards

Grant Year

Target Incentive Amount

No. of Performance Period Days Elapsed

Days in Performance Period

Prorated Incentive Target Amt.

Forfeited Amount

Certification Date

2007

$2,600,000

533

1,079

$1,284,337.35

$1,315,662.65

July 2010

2008

$1,300,000

169

1,080

$203,425.93

$1,096,574.07

July 2011

 

Total Shareholder Return Incentive Awards

Grant Year

Target Share Units

No. of Performance Period Days Elapsed

Days in Performance Period

Prorated Target Share Units

(Rounded to nearest share)

Forfeited Share Units

(Payable in $)

Certification Date

2007

22,607

533

1,461

8,248

14,359

July 2011

2008

9,091

169

1,461

1,052

8,039

July 2012

 

 

12 of 13

Attachment A”



 

 

 

Performance Restricted Share Unit Award

Grant Year

Target Share Units

No. of Performance Period Days Elapsed

Days in Performance Period

Prorated Target Share Units

(Rounded to nearest share)

Forfeited Share Units

(Payable in $)

Certification Date

2006

36,000

897

1,096

29,464

6,536

July 2009

 

 

13 of 13

Attachment A”

 